                                UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON

  SHERRIE LEA BARNES                                   Civil No. 3:17-cv-01262-TC

         Plaintiff,
                                                        ORDER TO PAY
         vs.,                                           EAJAFEES


  COMISSIONER SOCIAL SECURITY
  Defendant.



Coffin, U. S. District Court Judge:

        Following my review of Plaintiff's Motion and supporting documentation, and after

        consideration of Def end ant's sti pul ati ory, and pursuant to the Equal Access to

        Justice Act, 28 U.S.C. § 2412, $13,953.28 is awarded to Plaintiff in care of her attorney,

        Nancy J. Meserow, and the check for BAJA fees shall be made payable to Nancy J.

        Mf!/SRIOW,    basoo upon Plaintiff' s assignment of these amounts to Plaintiff's attorney Nancy
        J. Meserow, subject to the satisfaction of Plaintiffs debts, if any, under Astrue v. Ratliff,

        130 S. Ct. 2521 (2010); and _in addition, Plaintiff is awarded $10.00 for postage expenses,

        and $5.00 in photocopying costs pursuant to 28 U.S.C. 1920. Any check issued for EAJA

        fees or for costs and expenses shall be sent to Plaintiff in care of her attorney, Nancy J.

       Meserow, at her office, located at the following address:

       Law Office of Nancy J. Meserow
       7540 SW 51 st Ave.
       Portland, OR
       97219.


ORDER to pay EAJA. fees-3:17-cv-01262-TC                                                        Page1
       IT IS SO ORDERED.


       Dated this --------=~,r;...---- day of    __e.._\____~• 2019
                                                _fg


        UNITED STATES ~STRlC GOURT                GE, Thomas M. Coffin
                      M~tS"t'AA1'E




ORDER to pay EAJ\ fees-3:17-cv-01262-TC                                  Page2
